﻿Let
me from the outset congratulate the President of this
fifty-eighth General Assembly on his election. I have
no doubt that his election by the international
community is a recognition of his vast diplomatic skills
and leadership qualities. His election is also
recognition of the coming of age of small island States.
I also wish to thank his predecessor Mr. Jan Kavan for
his stewardship of the work of the fifty-seventh
General Assembly.
16

Please allow me also to pay tribute to the United
Nations Secretary-General Mr. Kofi Annan and his
staff for their dedication and commitment in dealing
with many pressing international issues that confront
us today.
I join others delegations in expressing our
Government’s sincere condolences to the families of
the United Nations staff, including the late Sergio
Vieira de Mello, the former United Nations High
Commissioner for Human Rights, who lost their lives
in Baghdad on 16 August 2003.
The attacks were barbaric and against the
principles of freedom, democracy and peace as
enshrined in the United Nations Charter. They must be
condemned in the strongest possible terms.
In pursuit of our commitments to combat
international terrorism, I am happy to report that Papua
New Guinea has substantially complied with United
Nations Security Council resolution 1373 (2001).
Our Parliament recently ratified many of the
conventions and protocols to combat global terrorism.
Yesterday, I personally deposited four conventions with
the Office of the United Nations Secretary-General.
Having fulfilled these requirements, Papua New
Guinea is now faced with resource constraints and
other challenges to implementing the treaty
obligations. This situation is further exacerbated by
other threats, such as illicit drug trafficking,
proliferation of small arms and light weapons,
smuggling of humans and money-laundering.
In the Pacific Islands region, we have taken
positive initiatives to collectively deal with these
threats. The Nasonini and Biketawa Declarations
agreed to by the Pacific Islands Forum leaders provide
the framework for cooperation in dealing with these
threats.
In the wider Asia/Pacific Region, the Southwest
Pacific Dialogue has met twice, in addition to the
annual Bali security meetings, to discuss political and
security issues facing the region. The Dialogue partners
include Indonesia, the Philippines, New Zealand,
Australia, Timor-Leste and Papua New Guinea.
Whilst issues of greater political and security
risks are of concern to us, the real threat at this stage is
the proliferation of small arms and light weapons.
Small arms and light weapons have not only
destabilized regions, sparked, fuelled and prolonged
conflicts but also obstructed relief programmes,
undermined peace initiatives, exacerbated human rights
abuses, hampered development and fostered a culture
of violence. There are no international treaties or other
legal instruments for dealing effectively with this
category of weapons.
In this context, Papua New Guinea welcomes the
call for the immediate and full implementation of the
2001 Plan of Action on small arms aimed at curbing
and eradicating the flow of small arms and light
weapons.
Let me place this in the context of the crisis in
our province of Bougainville where the proliferation of
small arms and light weapons contributed to the
prolonging of the conflict in the province.
With regard to progress in Bougainville, we have
completed the second stage of the arms disposal
programme, which has been verified by the United
Nations. The regional Peace Monitoring Group (PMG)
has now been wound down and replaced by the
Bougainville Transition Team (BTT). With the help of
the United Nations the Team will maintain logistical
support for the peace process and assist in other
operational areas.
I would also like to inform this Assembly that the
peace process under the Bougainville Agreement has
reached the crucial third stage under the constitutional
amendments agreed to by the Papua New Guinea
National Parliament. While there are delays, every
necessary step is being taken by all parties concerned
to ensure that the momentum built to date is not being
unduly hampered.
My Government therefore seeks the
understanding of the international community,
especially the members of the Security Council, to help
us fully achieve all tasks agreed to under the
Bougainville Peace Agreement. This will signal a win-
win story for all, the United Nations, our Government
and the people of Bougainville.
I express our Government’s profound
appreciation to the Secretary-General for the invaluable
efforts of the United Nations Political Office in
Bougainville (UNPOB), including those of
Ambassador Noel Sinclair.
I also acknowledge and thank our regional
neighbours — Australia, New Zealand, Fiji, Solomon
17

Islands, Tonga and Vanuatu, for their immense
contribution to the peace process.
With regard to the conflict in the Solomon
Islands, the package of assistance developed and
agreed to by the Pacific Islands foreign ministers and
later adopted at the Pacific Islands Forum leaders
meeting in Auckland, New Zealand, last month has
helped restore peace and normalcy in that country. It
was undertaken at the request of the Government of the
Solomon Islands under the Biketawa Declaration.
The Australian-led operation includes the
deployment of both civilian police and armed
peacekeepers from many of the Pacific island member
States, including my own. The cooperation among
member States underlines the strength of regional
peacekeeping, if done properly.
On the Israeli and Palestinian issue, we were
encouraged by the general positive signs of progress
towards resolving and securing peace based on the
United States-led road map. However, this has
deteriorated in recent weeks. We call upon all parties
involved to exercise maximum restraint and work
towards the peaceful settlement of this crisis.
We are pleased that the Quartet has recently
convened in New York to review the road map. We
look forward to their strong leadership in assisting to
resolve this long outstanding issue. Fighting and
violence will not resolve the conflict. We join the
international community’s call for both the Israeli and
Palestinian leadership to make renewed efforts at the
negotiating table, to cease all hostilities by both sides
and to find a permanent solution to the problem.
Our belief is that diplomacy is the only means by
which States may join as partners and co-operate in
bringing about changes which promote peace,
economic and social progress for all people, both in
principle and, more importantly, in practice.
We believe that this too should apply to the
situation in Iraq. We support the work being done in
the Security Council to adopt a new resolution on a
role of the United Nations that would provide a
framework for the widest possible participation of
United Nations Member States in the reconstruction of
Iraq.
Regarding United Nations reforms, Papua New
Guinea commends the leadership demonstrated by the
Secretary-General in the current work being done to
reform the main organs of the United Nations, the
General Assembly and its subsidiary bodies and the
Security Council.
We support the expansion of the Security Council
in both permanent and non-permanent membership
categories. Reforms should take into account the
interests of both developed and developing countries.
All permanent members in an expanded Council
should have similar rights and privileges. However, the
use of the veto power should be curtailed and applied
only to Chapter VII issues. In doing so, we must move
swiftly to complete the reforms of the United Nations
system — including the Security Council — so we can
restore the capacity of the multilateral system to better
serve us all.
Papua New Guinea fully endorses the recent
Declarations and Plans of Action of the Doha,
Monterrey and Johannesburg Conferences. We are
resolved to meet the challenges of poverty eradication;
hunger; illiteracy; environmental degradation; climate
change; and HIV/AIDS, malaria and other preventable
diseases. We are also committed to addressing issues of
good governance. It is the desire of the Government of
Papua New Guinea to incorporate the Millennium
Development Goals into our national development
priorities. We are in the process of adopting the
medium-term development strategy, which is aimed at
redirecting development to the rural areas where the
majority of our people live. We encourage the
international community — including all stakeholders
in developed and developing countries — to continue
to make resources available to fully implement those
Declarations and Plans of Action.
Like other developing member States of the
Pacific Islands Forum, Papua New Guinea is firmly
committed to the Barbados Programme of Action for
the Sustainable Development of Small Island
Developing States. We fully support its 10-year review
process, which will take place at the international
meeting to be held in Mauritius in August 2004. We
call upon our regional and international development
partners to support the review process, as was the case
with the recent conferences of the least developed and
landlocked developing countries.
The recent breakdown in the World Trade
Organization negotiations in Cancún is of great
concern to us all. However, that should not be a barrier
to further negotiations to arrive at a fair and equitable
18

arrangement that provides for the interests of all
nations.
On a more targeted front, the African, Caribbean
and Pacific (ACP) group of countries — of which
Papua New Guinea is a member — are now negotiating
with the European Union for a possible economic
partnership agreement. It is important that the main
objective be the eradication of poverty, and therefore
that trade preferences enjoyed by ACP countries under
successive Lomé Conventions and under the current
Cotonou Agreements not be eroded.
The small island developing States of the Pacific
region are among the custodians of the largest ocean
space. The Pacific Ocean is rich in natural marine
resources. The recent Pacific Islands Forum Leaders
Meeting in Auckland, New Zealand, again reaffirmed
the Pacific Islands Regional Oceans Policy, which aims
to ensure the future sustainable use of our oceans and
their resources by our island communities, in close
cooperation with our development partners.
The countries of the region, however, have
limited human, financial and technological capacities
to control, manage and secure those resources for the
benefit of our current and future generations. In
protecting our vast marine resources, the Pacific
Islands Forum leaders reiterate their serious concerns
about the shipment of radioactive materials through the
region. They also call upon States engaged in those
activities to accept full responsibility and liability for
compensation for any damage that may result, directly
or indirectly, from the transportation of radioactive
material through the region. The two accidents that
happened in the Atlantic Ocean last year underline the
reality of our concerns.
Papua New Guinea, together with other small
island developing States, continues to express deep
concerns about the adverse impact of climate change,
climate variability and sea-level rise, particularly on
the small, low-lying islands that are already
experiencing extreme hardships. We will continue to
stress the urgent need for developed countries to exert
strong leadership in the reduction of greenhouse gas
emissions.
Papua New Guinea has signed and ratified both
the United Nations Climate Change Convention and the
Kyoto Protocol. The Kyoto Protocol paves the way
forward for developed countries to fulfil their
obligations under the Climate Change Convention. We
believe that the larger developing countries also have
an obligation to take concrete actions in reducing their
gas emissions. We welcome the support of Japan, the
European Community and China for the Kyoto
Protocol. We urge the United States, the Russian
Federation and Australia to join the global efforts
aimed at addressing that issue, including ratification of
the Kyoto Protocol.
Papua New Guinea is also not immune to the
HIV/AIDS pandemic. Tuberculosis and malaria are
again on the rise, so there is an urgent need to find
preventive measures for those diseases. I am, however,
pleased to report that the Papua New Guinea
Parliament this year enacted legislation aimed at
dealing with the scourge by assisting with prevention
and awareness programmes to reduce and limit the
spread of HIV/AIDS, which threatens the lives of our
people, particularly mothers and children. In that
regard, we thank Australia for its substantial assistance.
We also acknowledge continuing support from other
development partners, including the United Nations
Children’s Fund (UNICEF), the Joint United Nations
Programme on HIV/AIDS and the World Health
Organization.
We also support the work of the United Nations
in relation to the protection and advancement of the
rights of women and children. While we have ratified
the appropriate conventions, we realize that we must do
more. We acknowledge the support being provided by
our development partners, including United Nations
agencies such as the United Nations Development
Programme and UNICEF.
Papua New Guinea fully concurs with the calls by
the international community to reform and restructure
the charters and mandates of the two Bretton Woods
institutions. Their lending policies should be made
more lenient and flexible with regard to assisting
developing countries in their developmental efforts.
Among the greatest achievements of the United
Nations is the process of decolonization. But that
process will not be completed — as it must be — until
the remaining 16 Non-Self-Governing Territories have
exercised their inalienable right to self-determination.
The United Nations should continue to monitor
developments in New Caledonia, Tokelau and the other
14 Non-Self-Governing Territories on the United
Nations decolonization list on a case-by-case basis.
Neither size, remoteness nor population density should
19

be allowed to limit the exercise of this inalienable
right. The Pacific Islands Forum Leaders Meeting held
in Auckland last month once again reaffirmed its
support for that principle.
In conclusion, I want to reaffirm Papua New
Guinea’s firm commitment to the timeless principles
enshrined in the United Nations Charter. We also
strongly advocate that it is Papua New Guinea’s
position that diplomacy, through positive dialogue, is
the key to addressing these challenges.
Finally, Papua New Guinea believes that a greater
challenge for all United Nations Member States is to
work together as genuine partners. That will serve as
an effective tool for implementing our collective goal:
to create a better and more secure world, both today
and for future generations.





